         Case 4:19-cv-02627-HSG Document 36 Filed 07/11/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10

11 DEREK SNARR, J. MICHAEL DUCA, and                       CASE NO. 4:19-cv-2627-HSG
   CANDACE GOULETTE, individually and on
12 behalf of all others similarly situated,                CLASS ACTION
13                     Plaintiffs,                         [PROPOSED] ORDER ENLARGING
                                                           DEADLINES RELATING TO
14              vs.                                        DEFENDANT’S MOTION TO DISMISS
                                                           (L.R. 6.2)
15 CENTO FINE FOODS INC., a Pennsylvania
   corporation, and DOES 1 through 50,                     Judge Haywood S. Gilliam, Jr.
16 inclusive,

17                     Defendant.

18

19              Upon consideration of the parties’ Stipulation to Enlarge Deadlines Relating to
20 Defendant’s Motion to Dismiss (L.R. 6.2), and having reviewed the parties’ representations in

21 support thereof, it is hereby ORDERED that:

22
                1.     Plaintiffs will file their Response to Defendant’s Motion to Dismiss on July 22,
23
     2019.
24

25              2.     Defendant’s Reply in Support of its Motion to Dismiss is due July 29, 2019.
26

27

28
     912740.1                                                             4:19-cv-2627-HSG
        [PROPOSED] ORDER ENLARGING DEADLINES RELATING TO DEFENDANT'S MOTION TO DISMISS
                                           (L.R. 6.2)
         Case 4:19-cv-02627-HSG Document 36 Filed 07/11/19 Page 2 of 2



 1              PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2
     DATED: July 11, 2019
 3

 4

 5                                                      Haywood S. Gilliam, Jr.
                                                        United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     912740.1                                  2                          4:19-cv-2627-HSG
        [PROPOSED] ORDER ENLARGING DEADLINES RELATING TO DEFENDANT'S MOTION TO DISMISS
                                           (L.R. 6.2)
